

DELTA APPAREL, INC. 2010 STOCK PLAN
PERFORMANCE UNIT AWARD AGREEMENT


THIS PERFORMANCE UNIT AWARD AGREEMENT (“Agreement”) is dated this ________ day
of ____________, ______, by and between DELTA APPAREL, INC., a Georgia
corporation (“Company”), and ______________________ (“Participant”).


WHEREAS, the Board of Directors of the Company has, pursuant to the Delta
Apparel, Inc. 2010 Stock Plan (“Plan”), made an Award of the grant of
Performance Units of the Company to the Participant and authorized and directed
the execution and delivery of this Agreement;


NOW THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Company and the Participant
hereby agree as follows. All capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Plan.


 
 
Section 1.
AWARD OF PERFORMANCE UNITS



In consideration of the services performed and to be performed by the
Participant, the Company hereby awards to the Participant under the Plan a total
of ___________ Performance Units under Section 8e of the Plan, subject to the
terms and conditions set forth in this Agreement and the Plan. The value of each
Performance Unit shall be determined and measured by the value of one share of
stock of the Company.


 
 
Section 2.
VESTING OF UNITS BASED ON PERFORMANCE REQUIREMENTS



The Performance Unit grants are based on performance requirements.
______________ of such Performance Units shall vest for each of the Company’s
2018, 2019 and 2020 fiscal years, all upon the date that both of the following
have occurred (1) the Board of Directors’ (or committee thereof, if applicable)
certification in writing that the Company achieved the following
performance-based goals established by the Board of Directors (or committee
thereof, if applicable) on a consolidated basis and (2) the filing by the
Company with the Securities and Exchange Commission of its annual report on Form
10-K for the applicable fiscal year (“PSU Vesting Date”).


Notwithstanding the above, the Participant must be employed on the PSU Vesting
Date to vest in the Performance Units for that fiscal year; provided, however,
if the Participant’s employment is terminated by the Company other than for
Cause (as defined in the Participant’s employment agreement with the Company),
subject to satisfaction of the applicable performance criteria, the full award
will be made for the fiscal year in which the Participant’s employment is
terminated.


The annual vested amount under this Section 2, if any, will be determined based
upon the following performance criteria:
 
 
 
Fiscal Years 2018, 2019 and 2020 Return on Capital Employed Requirement
Granted Units Earned Based on Average Return on Capital Employed
Less than 3%
0%
3%
Minimum 20%
7%
Par 100%
12%
Maximum 120%
Greater Than 12%
Maximum 120%



Performance Unit Awards shall be prorated between the Minimum and Maximum
percentages based upon actual Return on Capital Employed results.
Notwithstanding the foregoing or anything to the contrary contained herein, the
maximum amount that Executive may be awarded in any fiscal year pursuant to this
Agreement is subject to the limitations set forth in Section 7(c) of the Plan,
and Executive will forfeit any Awards in excess of such limitations in which he
vests in any fiscal year as well as any related shares or cash awards to which
he is otherwise entitled in connection with such excess Awards.


The Return on Capital Employed shall mean an amount calculated by dividing the
sum of Delta Apparel, Inc.’s consolidated earnings before interest and tax for
the applicable fiscal year by the sum of Delta Apparel, Inc.’s consolidated
annual average capital employed for the applicable fiscal year.


Notwithstanding the above, occurrence of any of the following events shall cause
the immediate vesting at 100% of Performance Units:


 
 
(a)
The death of the Participant;

(c)        A Change in Control.
 
 
(b)
Disability of the Participant; or



Except as otherwise set forth herein, the unvested portion of the Performance
Unit Award shall be entirely forfeited by the Participant in the event that
prior to vesting the Participant breaches any terms or conditions of the Plan,
the Participant resigns from the Company, the Participant’s employment with the
Company is terminated for reasons other than death or Disability, or any
conditions imposed upon vesting are not met.


Section 3.    NON-TRANSFERABILITY OF RIGHTS


The Participant shall have no right to sell, transfer, pledge, assign or
otherwise assign or hypothecate any of the Participant’s rights under this
Agreement or, until the Award granted hereby covering the Performance Units
shall vest, such Performance Units covered by the Award granted hereby, other
than by will or the laws of descent and distribution, and such rights shall be
exercisable during Participant’s lifetime only by the Participant.






Section 4.    PAYMENT UPON VESTING OF PERFORMANCE UNITS


With respect to any Performance Units that vest in connection with fiscal years
2018, 2019, or 2020 pursuant to the terms of Section 2, subject to the terms and
conditions of the Plan, the Company shall, as soon as practicable following the
PSU Vesting Date (but no later than March 15 of the calendar year following the
calendar year that includes such vesting date), deliver to you a number of
shares equal to the aggregate number of Performance Units that became vested on
the PSU Vesting Date.
  
Upon payment by the Company, the Performance Units shall therewith be cancelled.
The delivery of shares and cash awards under this Section 4 shall be subject to
applicable employment and income tax withholding.


Section 5.    NO DIVIDEND OR VOTING RIGHTS


The Participant acknowledges that he or she shall be entitled to no dividend or
voting rights with respect to the Performance Units.


Section 6.    WITHHOLDING TAXES; SECTION 83(b) ELECTION


 
 
(a)
No shares will be payable upon the vesting of a Performance Unit unless and
until the Participant satisfies any Federal, state or local withholding tax
obligation required by law to be withheld in respect of this Award. The
Participant acknowledges and agrees that to satisfy any such tax obligation the
Company may deduct and retain from the shares payable upon vesting of the
Performance Units such number of Shares as is equal in value to the Company’s
minimum statutory withholding obligations with respect to the income recognized
by the Participant upon such vesting (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such income). The number of such shares to be deducted and
retained shall be based on the closing price of the shares on the day prior to
the PSU Vesting Date.



 
 
(b)
The Participant acknowledges that in the event an election under Section 83(b)
of the Internal Revenue Code of 1986 is filed with respect to this Award,
Participant must give a copy of the election to the Company within ten days
after filing with the Internal Revenue Service.



Section 7.    ENFORCEMENT; INCORPORATION OF PLAN PROVISIONS


The participant acknowledges receipt of the Plan. The Performance Units Award
evidenced hereby is made under and pursuant to the Plan, and incorporated herein
by reference, and the Award is subject to all of the provisions thereof.
Capitalized terms used herein without definition shall have the same meanings
given such terms in the Plan. The Participant represents and warrants that he or
she has read the Plan and is fully familiar with all the terms and conditions of
the Plan and agrees to be bound thereby.




Section 8.    MISCELLANEOUS


 
 
(a)
No Representations or Warranties. Neither the Company nor the Committee or any
of their representatives or agents has made any representations or warranties to
the Participant with respect to the income tax or other consequences of the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company, the Committee or any of their representatives or agents
for an assessment of such tax or other consequences.



 
 
(b)
Employment. Nothing in this Agreement or in the Plan or in the making of the
Award shall confer on the Participant any right to or guarantee of continued
employment with the Company or any of its Subsidiaries or in any way limit the
right of the Company or any of its Subsidiaries to terminate the employment of
the Participant at any time.



 
 
(c)
Investment. The Participant hereby agrees and represents that any shares payable
upon vesting of the Performance Units shall be held for the Participant’s own
account for investment purposes only and not with a view of resale or
distribution unless the shares are registered under the Securities Act of 1933,
as amended.



 
 
(d)
Necessary Acts. The Participant and the Company hereby agree to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.



 
 
(e)
Severability. The provisions of this Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions, and any partially enforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.



 
 
(f)
Waiver. The waiver by the Company of a breach of any provision of this Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant.



 
 
(g)
Binding Effect; Applicable Law. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns, and the Participant and
any heir, legatee, or legal representative of the Participant. This Agreement
shall be construed, administered and enforced in accordance with and subject to
the terms of the Plan and the laws of the State of Georgia.



 
 
(h)
Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.



 
 
(i)
Amendment. This Agreement may be amended by written agreement of the Participant
and the Company, without the consent of any other person.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.


 
 
 
DELTA APPAREL, INC.
 
 
By:
 
 




 
Vice President of Administration & General Counsel


 
 
PARTICIPANT
 
 
 
 
 
 
 
 





